DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/296,166 on January 10, 2022. Please note: Claims 1 and 15 have been amended and claims 10-12 and 25-27 have been cancelled. Claims 1-9, 13-24 and 28-32 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claim objections are hereby withdrawn since the amended claims, submitted on November 29, 2021, overcome the objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8, 9, 13-17, 24 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20200320321 A1), hereinafter Yang, in view of Hama et al. (US 20190065710 A1), hereinafter Hama, and in further view of He et al. (US 20170220838 A1), hereinafter He.

Claim 1, Yang teaches:
A method (FIG. 1) of secure access of an electronic system (See FIG. 2) using optical palmprint sensing (See paragraph [0063]), the method comprising:
storing palmprint ID data of an authorized user in a computer memory (See FIG. 2: 205) (See paragraph [0070], lines 9-10), the palmprint ID data generated from one or more images of a palm of the authorized user acquired by an optical palmprint sensor (FIG. 2: camera 202) (See paragraph [0064], lines 1-5) during a registration process (See paragraph [0067], lines 1-4) (See FIG. 1: P119);
determining whether a trigger event has occurred (See paragraph [0071]: a trigger event corresponds to the distance sensor 214 sensing a distance between the palm and camera being greater than a preset threshold);
acquiring one or more images of the person's palm using the optical palmprint sensor (See FIG. 1: 106) (See paragraph [0064], last three lines); and
in response to determining that the trigger event has occurred (See paragraph [0071]: since the palm detection module 102 is not called unless the trigger event has occurred, the subsequent steps performed by the palm detection module 102 are in response to the trigger event):
	comparing the one or more images of the person's palm to the palmprint ID data (FIG. 1: 113) (See paragraph [0067], lines 4-9);
	determining whether there exists a match between the one or more images of the person's palm and the palmprint ID data based on the comparison (FIG. 1: 113) (See paragraph [0067], lines 4-9);
Yang does not explicitly teach:
displaying one or more virtual buttons on a display screen of the electronic system;
wherein the trigger event comprises touching at least one virtual button of the one or more virtual buttons by a thumb of a person;
	in response to determining that the match does not exist, denying access to the electronic system; and
	in response to determining that the match exists, granting access to the electronic system based at least on the match.
(Hama, paragraph [0003]), Hama teaches:
displaying one or more virtual buttons (411, 421) on a display screen (3) of an electronic system (10) (See FIG. 2);
wherein a trigger event comprises touching at least one virtual button of the one or more virtual buttons by a thumb of a person (See FIG. 2, showing a person touching 421 with their thumb; See paragraph [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Yang) by displaying one or more virtual buttons on a display screen of the electronic system; wherein the trigger event comprises touching at least one virtual button of the one or more virtual buttons by a thumb of a person (as taught by Hama). Doing so would ensure that the authentication process is only performed when the palm is placed at an appropriate position to be imaged, and to guide the user so a larger region of their palm is imaged (See Hama, paragraph [0035]).
Yang in view of Hama does not explicitly teach:
	in response to determining that the match does not exist, denying access to the electronic system; and
	in response to determining that the match exists, granting access to the electronic system based at least on the match.
However, in the same field of endeavor, sensing of fingerprints (He, paragraph [0004]), He teaches:
determining whether a trigger event has occurred (See paragraph [0045], lines 14-28; See paragraph [0066], lines 1-9);
in response to determining that the trigger event has occurred (See paragraph [0079], lines 20-25):
	determining whether there exists a match between one or more images of a person's palm and palmprint ID data (See paragraph [0044], lines 28-32); and
	in response to determining that the match does not exist, denying access to an electronic system; and in response to determining that the match exists, granting access to the electronic system based at least on the match (See paragraph [0052], disclosing how fingerprint data is used to deny or grant access to an electronic system).
(as taught by Yang in view of Hama) by, in response to determining that the match does not exist, denying access to the electronic system; and in response to determining that the match exists, granting access to the electronic system based at least on the match (as taught by He). Adopting the denial and access based on the match would provide secure access to the electronic system based on the matching of biometric data (See He, paragraph [0052]).

Regarding Claim 2, Yang in view of Hama, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The method of claim 1, further comprising:
determining whether at least a portion of the person's palm is within a field of view (FOV) of the optical palmprint sensor (See FIG. 1: P104) (See paragraph [0064], lines 4-7);
wherein the one or more images of the person's palm are acquired (FIG. 1: 106) in response to determining that the portion of the person's palm is within the FOV of the optical palmprint sensor (See FIG. 1: the process proceeds to P104, P105 and P106 in response to determining that the portion of the person's palm is within the FOV of the optical palmprint sensor (Yes at P103)) (See paragraph [0064], lines 8-18).

Regarding Claim 3, Yang in view of Hama, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The method of claim 2, further comprising:
determining whether the portion of the person's palm is within a predetermined distance from the optical palmprint sensor (See paragraph [0071]);
wherein the one or more images of the person's palm are acquired (FIG. 1: 106) further in response to determining that the portion of the person's palm is within the predetermined distance from the optical palmprint sensor (See paragraph [0071]: since the palm detection module 102 is not called unless the person's palm is within the predetermined distance from the optical palmprint sensor, the subsequent steps performed by the palm detection module 10, including acquiring the one or more images of the person's palm, in response to the person's palm being within the predetermined distance from the optical palmprint sensor).

Regarding Claim 6, Yang in view of Hama, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The method of claim 2, wherein determining whether the portion of the person's palm is within the FOV of the optical palmprint sensor and acquiring the one or more images of the person's palm are performed in response to determining that the trigger event has occurred (See paragraph [0071]: since the palm detection module 102 is not called unless the person's palm is within the predetermined distance from the optical palmprint sensor, the subsequent steps performed by the palm detection module 10, including determining whether the portion of the person's palm is within the FOV of the optical palmprint sensor and acquiring the one or more images of the person's palm, are performed in response to determining that the trigger event has occurred).

Regarding Claim 8, Yang in view of Hama, and in further view of He as combined above does not explicitly teach:
The method of claim 1, further comprising:
determining whether an object being imaged in the one or more images is live;
wherein granting access to the electronic system is further based on a determination that the object is live.
However, He teaches further:
determining whether an object being imaged in one or more images is live (See paragraph [0044], lines 11-24; See also paragraph [0078]);
wherein granting access to an electronic system is further based on a determination that the object is live (See paragraph [0044], lines 28-32; See also paragraph [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Yang in view of Hama, and in further view of He) by determining whether an object being imaged in the one or more images is live; wherein granting access to the electronic system is further based on a determination that the object is live (as taught by He). Doing so would improve the security of the electronic system by detecting spoof images (See He, paragraph [0114]).

Claim 9, Yang in view of Hama, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, He teaches:
The method of claim 8, wherein determining whether the object is live is performed by:
shining light of a plurality of wavelengths on the object, the plurality of wavelengths including a first wavelength and a second wavelength (See paragraph [0078], lines 1-6);
detecting light at the first wavelength that is reflected or scattered by the object (See paragraph [0078], lines 6-10);
detecting light at the second wavelength that is reflected or scattered by the object (See paragraph [0078], lines 6-10);
comparing the detected light at the first wavelength and the detected light at the second wavelength (See paragraph [0078], lines 10-12); and
determining whether the object is live based on the comparison (See paragraph [0078], last three lines).
In addition, the same motivation is used as for the rejection of claim 9.

Regarding Claim 13, Yang in view of Hama, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang in view of Hama, and in further view of He teaches:
The method of claim 1, wherein:
the one or more virtual buttons comprise at least two virtual buttons (See Hama, FIG. 2: 411 and 421correspond to at least two virtual buttons); and
the trigger event comprises touching of both of the at least two virtual buttons simultaneously (See Hama, paragraph [0036]).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 14, Yang in view of Hama, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The method of claim 1, wherein the electronic system comprises a smart phone, a tablet computer, a laptop computer, or an electronic payment system (See paragraph [0064], lines 1-4).

Claim 15, Yang teaches:
A security check system for secure access to an electronic system (See FIG. 2), the security check system comprising:
one or more optical palmprint sensors (FIG. 2: camera 202) integrated with the electronic system and configured to acquire one or more images of a palm (See paragraph [0064], lines 1-5) of an authorized user during a registration process (See paragraph [0067], lines 1-4) (See FIG. 1: P119);
a computer processor (FIG. 2: 204) coupled to the one or more optical palmprint sensors and configured to (See paragraph [0072]) generate palmprint ID data of the authorized user using the one or more images of the palm of the authorized user (See paragraph [0067]: palmprint template 114 is generated) ; and
a computer memory configured to store the palmprint ID data (See FIG. 2: 205) (See paragraph [0070], lines 9-10);
wherein the one or more optical palmprint sensors are further configured to:
	detect that a palm of a person is within a field of view (FOV) of at least one of the one or more optical palmprint sensors (See FIG. 1: P104) (See paragraph [0064], lines 4-7); and
	acquire one or more images of the palm of the person (FIG. 1: 106) in response to detecting that the palm of the person is within the FOV (See FIG. 1: the process proceeds to P104, P105 and P106 in response to determining that the portion of the person's palm is within the FOV of the optical palmprint sensor (Yes at P103)) (See paragraph [0064], lines 8-18); and
wherein the computer processor is further configured to:
	detect a trigger event (See paragraph [0071]: a trigger event corresponds to the distance sensor 214 sensing a distance between the palm and camera being greater than a preset threshold); and
	in response to detecting the trigger event (See paragraph [0071]: since the palm detection module 102 is not called unless the trigger event has occurred, the subsequent steps performed by the palm detection module 102 are in response to the trigger event):
		compare the one or more images of the palm of the person to the palmprint ID data stored in the computer memory (FIG. 1: 113) (See paragraph [0067], lines 4-9);
		determine whether there exists a match between the one or more images of the palm of the person and the palmprint ID data based on the comparison (FIG. 1: 113) (See paragraph [0067], lines 4-9).

wherein one or more virtual buttons are displayed on a display screen of the electronic system, and the trigger event comprises touching at least one virtual button of the one or more virtual buttons by a thumb of a person; and	
	in response to determining that the match does not exist, denying access to the electronic system; and
	in response to determining that the match exists, granting access to the electronic system based at least on the match.
However, in the same field of endeavor, biometric authentication (Hama, paragraph [0003]), Hama teaches:
one or more virtual buttons (411, 421) are displayed on a display screen (3) of an electronic system (10) (See FIG. 2), and a trigger event comprises touching at least one virtual button of the one or more virtual buttons by a thumb of a person (See FIG. 2, showing a person touching 421 with their thumb; See paragraph [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang) so one or more virtual buttons are displayed on a display screen of the electronic system, and the trigger event comprises touching at least one virtual button of the one or more virtual buttons by a thumb of a person (as taught by Hama). Doing so would ensure that the authentication process is only performed when the palm is placed at an appropriate position to be imaged, and to guide the user so a larger region of their palm is imaged (See Hama, paragraph [0035]).
Yang in view of Hama does not explicitly teach:
in response to determining that the match does not exist, denying access to the electronic system; and
	in response to determining that the match exists, granting access to the electronic system based at least on the match.
However, in the same field of endeavor, sensing of fingerprints (He, paragraph [0004]), He teaches:
detect a trigger event, the triggering event being an interaction of a person with an electronic system indicating that the person intends to access the electronic system by attempting to wake up the electronic system from a sleep mode (See paragraph [0045], lines 14-28; See paragraph [0066], lines 1-9);
in response to detecting the trigger event: (See paragraph [0079], lines 20-25):
(See paragraph [0044], lines 28-32);
	in response to determining that the match does not exist, deny a person access to an electronic system; and in response to determining that the match exists, grant the person access to the electronic system based at least on the match (See paragraph [0052], disclosing how fingerprint data is used to deny or grant access to an electronic system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of Hama) by, in response to determining that the match does not exist, denying access to the electronic system; and in response to determining that the match exists, granting access to the electronic system based at least on the match (as taught by He). Adopting the denial and access based on the match would provide secure access to the electronic system based on the matching of biometric data (See He, paragraph [0052]).

Regarding Claim 16, Yang in view of Hama, and in further view of He as combined above does not explicitly teach:
The security check system of claim 15, wherein one of the one or more optical palmprint sensors is disposed under a display screen of the electronic system.
However, He teaches further:
	one of one or more optical palmprint sensors (See paragraph [0044], lines 1-11) is disposed under a display screen of an electronic system (See FIG. 2C: under-screen optical sensor module).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of Hama, and in further view of He) so one of the one or more optical palmprint sensors is disposed under a display screen of the electronic system (as taught by He). Doing so would reduce the area occupied on the device by the one or more optical palmprint sensors by placing it under the display screen (See He, paragraph [0046]).

Regarding Claim 17, Yang in view of Hama, and in further view of He as combined above does not explicitly teach:

However, He teaches further:
one of one or more optical palmprint sensors (See paragraph [0044], lines 1-11) is disposed under a border of a display screen of an electronic system (See FIG. 6B: 623 located under 619).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of Hama, and in further view of He) so one of the one or more optical palmprint sensors is disposed under a border of a display screen of the electronic system (as taught by He). Doing so would reduce the area occupied on the device by the one or more optical palmprint sensors by placing it under the border of the display screen (See He, paragraph [0046]).

Regarding Claim 24, Yang in view of Hama, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The security check system of claim 15, wherein the one or more optical palmprint sensors are configured to detect that the palm of the person is within the FOV and acquire the one or more images of the palm of the person in response to detecting the trigger event (See paragraph [0071]: since the palm detection module 102 is not called unless the person's palm is within the predetermined distance from the optical palmprint sensor, the subsequent steps performed by the palm detection module 10, including determining whether the portion of the person's palm is within the FOV of the optical palmprint sensor and acquiring the one or more images of the person's palm, are performed in response to determining that the trigger event has occurred).

Regarding Claim 28, Yang in view of Hama, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang in view of Hama, and in further view of He teaches:
The security check system of claim 15, wherein:
the one or more virtual buttons comprise at least two virtual buttons (See Hama, FIG. 2: 411 and 421correspond to at least two virtual buttons); and
the trigger event comprises touching both of the at least two virtual buttons simultaneously (See Hama, paragraph [0036]).


Regarding Claim 29, Yang in view of Hama, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The security check system of claim 15, further comprising a light source (FIG. 2: 201) disposed adjacent one of the one or more optical palmprint sensors, the light source configured to provide light to illuminate the palm of the person (See paragraph [0090]).

Regarding Claim 30, Yang in view of Hama, and in further view of He as combined above does not explicitly teach:
The security check system of claim 29, wherein the light source is configured to provide flash light.
However, He teaches further:
A light source is configured to provide flash light (See He, paragraph [0045], lines 28-37).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of Hama, and in further view of He) so the light source is configured to provide flash light (as taught by He). Doing so would improve energy efficiency by implementing a sleep mode (See He, paragraph [0045], lines 14-37).

Regarding Claim 31, Yang in view of Hama, and in further view of He as combined above does not explicitly teach:
The security check system of claim 15, further comprising:
a first light source disposed adjacent an optical palmprint sensor of the one or more optical palmprint sensors, the first light source configured to provide illumination light at a first wavelength; and
a second light source disposed adjacent the optical palmprint sensor and configured to provide illumination light at a second wavelength different from the first wavelength;
wherein each of the one or more optical palmprint sensors comprises:
a first detector configured to detect light at the first wavelength reflected or scattered by an object; and
a second detector configured to detect light at the second wavelength reflected or scattered by the object;

compared the detected light at the first wavelength and the detected light at the second wavelength; and
determine whether the object is live based on the comparison.
However, He teaches further:
a first light source disposed adjacent an optical palmprint sensor of the one or more optical palmprint sensors, the first light source configured to provide illumination light at a first wavelength (See paragraph [0078], lines 1-6: one of the color pixels corresponds to a first light source); and
a second light source disposed adjacent the optical palmprint sensor and configured to provide illumination light at a second wavelength different from the first wavelength (See paragraph [0078], lines 1-6: another of the color pixels corresponds to a second light source);
wherein each of the one or more optical palmprint sensors (See paragraph [0072], last eight lines: a photodetector sensing array) comprises:
a first detector (See paragraph [0072], last eight lines: the Examiner is interpreting one of the photodetectors in the photodetector sensing array as being a first detector) configured to detect light at the first wavelength reflected or scattered by an object (See paragraph [0078], lines 6-10); and
a second detector (See paragraph [0072], last eight lines: the Examiner is interpreting another of the photodetectors in the photodetector sensing array as being a second detector) configured to detect light at the second wavelength reflected or scattered by the object (See paragraph [0078], lines 6-10);
wherein a computer processor (FIG. 1: 186) is further configured to:
compared the detected light at the first wavelength and the detected light at the second wavelength (See paragraph [0078], lines 10-12); and
determine whether the object is live based on the comparison (See paragraph [0078], last three lines).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of Hama, and in further view of He) by including the claimed components (as taught by He). Doing so would improve the security of the electronic system by detecting spoof images (See He, paragraph [0114]).

Claim 32, Yang in view of Hama, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, He teaches:
The security check system of claim 31, wherein granting the person access to the electronic system is further based on a determination that the object is live (See paragraph [0044], lines 28-32; See also paragraph [0114]).
In addition, the same motivation is used as for the rejection of claim 31.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hama, and in further view of He as applied to claim 3 above, and further in view of Shim et al. (US 20180365466 A1), hereinafter Shim.

Regarding Claim 4, Yang in view of Hama, and in further view of He does not explicitly teach:
The method of claim 3, wherein the predetermined distance is in a range between 0 mm and 10 mm, or between 2 mm and 6 mm.
However, in the same field of endeavor, biometric sensors (Shim, paragraph [0002]), Shim teaches:
A predetermined distance for fingerprint sensing is in a range between 0 mm and 10 mm, or between 2 mm and 6 mm (See paragraph [0232]: a distance of about 1.6 mm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Yang in view of Hama, and in further view of He) so wherein the predetermined distance is in a range between 0 mm and 10 mm, or between 2 mm and 6 mm (as taught by Shim). Doing so would allow the person’s palm to be detected within a recognition distance of the optical palmprint sensor (See Shim, paragraph [0232]; Although Shim discusses sensing a fingerprint of the user, the principle of detection is the same and a palmprint would similarly be recognized within Shim’s disclosed distance).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hama, and in further view of He as applied to claim 1 above, and further in view of Venkatesan et al. (US 20190026451 A1), hereinafter.

Claim 7, Yang in view of Hama, and in further view of He does not explicitly teach:
The method of claim 1, wherein the one or more images of the palm of the authorized user used to generate the palmprint ID data include three-dimensional information of the palm of the authorized user.
However, in the same field of endeavor, biometric sensors (Venkatesan, paragraph [0002]), Venkatesan teaches:
	One or more images of a finger of an authorized user used to generate palmprint ID data include three-dimensional information of the finger of the authorized user (See paragraph [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Yang in view of Hama, and in further view of He) so the one or more images of the palm of the authorized user used to generate the palmprint ID data include three-dimensional information of the palm of the authorized user (applying the teachings of Venkatesan with regard to a finger to the palm taught by Yang). Doing so would improve the system’s susceptibility to spoofs (See Venkatesan, paragraph [0071]; Although Venkatesan discusses sensing a fingerprint of the user, the principle of detection is the same as for a palmprint, as shown by the above discussion of Yang).

Regarding Claim 20, Yang in view of Hama, and in further view of He does not explicitly teach:
The security check system of claim 15, wherein the palmprint ID data includes three-dimensional information of the palm of the authorized user.
However, in the same field of endeavor, biometric sensors (Venkatesan, paragraph [0002]), Venkatesan teaches:
	One or more images of a finger of an authorized user used to generate palmprint ID data include three-dimensional information of the finger of the authorized user (See paragraph [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of Hama, and in further view of He) so the one or more images of the palm of the authorized user used to generate the palmprint ID data include three-dimensional information of the palm of the authorized user (applying the teachings of Venkatesan with regard to a finger to the palm taught by Yang). Doing so would improve the system’s susceptibility to (See Venkatesan, paragraph [0071]; Although Venkatesan discusses sensing a fingerprint of the user, the principle of detection is the same as for a palmprint, as shown by the above discussion of Yang).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hama, and in further view of He as applied to claim 15 above, and further in view of Shi et al. (US 20150154436 A1), hereafter Shi.

Regarding Claim 18, Yang in view of Hama, and in further view of He does not explicitly teach:
The security check system of claim 15, wherein one of the one or more optical palmprint sensors is disposed on a back side of the electronic system.
However, in the same field of endeavor, biometric sensors (Shi, paragraph [0001]), Shi teaches:
one of one or more optical palmprint sensors (See paragraph [0018)] is disposed on a back side of an electronic system (See FIG. 5: 1144 disposed on a back side of the electronic system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of Hama, and in further view of He) so one of the one or more optical palmprint sensors is disposed on a back side of the electronic system (as taught by Shi). Doing so would improve the flexibility of the device by allowing the user to input their palmprint to the back side of the device (See Shi, paragraph [0050]).

Regarding Claim 19, Yang in view of Hama, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The security check system of claim 15, wherein the one or more optical palmprint sensors comprise a first optical palmprint sensor (FIG. 2: 202), the first optical palmprint sensor disposed on a front side of the electronic system (See paragraph [0070]: 202 is a front-facing camera).
Yang in view of Hama, and in further view of He does not explicitly teach:
wherein the one or more optical palmprint sensors comprise a second optical palmprint sensor, the second optical palmprint sensor disposed on a back side of the electronic system.
However, in the same field of endeavor, biometric sensors (Shi, paragraph [0001]), Shi teaches:
(See paragraph [0018]) the second optical palmprint sensor disposed on a back side of an electronic system (See FIG. 5: 1144 disposed on a back side of the electronic system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of Hama, and in further view of He) so the one or more optical palmprint sensors comprise a second optical palmprint sensor, the second optical palmprint sensor disposed on a back side of the electronic system (as taught by Shi). Doing so would improve the flexibility of the device by allowing the user to input their palmprint to the back side of the device (See Shi, paragraph [0050]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hama, and in further view of He as applied to claim 15 above, and further in view of Lee et al. (US 20190370527 A1), hereinafter Lee.

Regarding Claim 21, Yang in view of Hama, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The security check system of claim 15, wherein the system is further configured to:
determine whether at least a portion of the palm of the person is within a predetermined distance from at least one of one or more optical palmprint sensors (See paragraph [0071]);
wherein acquiring the one or more images of the palm of the person (FIG. 1: 106) is further in response to determining that the portion of the palm of the person is within the predetermined distance (See paragraph [0071]: since the palm detection module 102 is not called unless the person's palm is within the predetermined distance from the optical palmprint sensor, the subsequent steps performed by the palm detection module 10, including acquiring the one or more images of the person's palm, in response to the person's palm being within the predetermined distance from the optical palmprint sensor).
Yang in view of Hama, and in further view of He does not explicitly teach (see elements emphasized in italics):
wherein the one or more optical palmprint sensors are further configured to:

However, in the same field of endeavor, systems for biometric authentication (Lee, Abstract), Lee teaches:
	wherein one or more optical palmprint sensors (FIG. 4: 220) are further configured to:
	determine whether at least a portion of a palm of a person is within a predetermined distance from at least one of one or more optical palmprint sensors (See paragraph [0097] and FIG. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of Hama, and in further view of He) so the one or more optical palmprint sensors are further configured to: determine whether at least a portion of the palm of the person is within a predetermined distance from at least one of one or more optical palmprint sensors (implementing an infrared depth sensing unit in the optical palmprint sensors, as taught by Lee). Doing so would simplify the system by allowing the one or more optical palmprint sensors to perform the distance sensing functions, and additionally allow the optical palmprint sensors to sense the veins of the palm (See Lee, paragraph [0123]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hama, and in further view of He, and in further view of Lee as applied to claim 21 above, and further in view of Shim.

Regarding Claim 22, Yang in view of Hama, and in further view of He, and in further view of Lee does not explicitly teach:
The security check system of claim 21, wherein the predetermined distance is in a range between 0 mm and 10 mm, or between 2 mm and 6 mm.
However, in the same field of endeavor, biometric sensors (Shim, paragraph [0002]), Shim teaches:
A predetermined distance for fingerprint sensing is in a range between 0 mm and 10 mm, or between 2 mm and 6 mm (See paragraph [0232]: a distance of about 1.6 mm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of Hama, and in further view of He, and in further view of Lee) so wherein the predetermined distance is in a range between 0 mm and 10  (as taught by Shim). Doing so would allow the person’s palm to be detected within a recognition distance of the optical palmprint sensor (See Shim, paragraph [0232]; Although Shim discusses sensing a fingerprint of the user, the principle of detection is the same and a palmprint would similarly be recognized within Shim’s disclosed distance).

Claims 1, 2, 5, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hama, and in further view of He.

Examiner’s note: the following rejections are based on an alternative interpretation of the claimed trigger event in view of Yang.

Regarding Claim 1, Yang teaches:
A method (FIG. 1) of secure access of an electronic system (See FIG. 2) using optical palmprint sensing (See paragraph [0063]), the method comprising:
storing palmprint ID data of an authorized user in a computer memory (See FIG. 2: 205) (See paragraph [0070], lines 9-10), the palmprint ID data generated from one or more images of a palm of the authorized user acquired by an optical palmprint sensor (FIG. 2: camera 202) (See paragraph [0064], lines 1-5) during a registration process (See paragraph [0067], lines 1-4) (See FIG. 1: P119);
determining whether a trigger event has occurred (See FIG. 1: P105; See paragraph [0064], lines 8-13; Therefore, the presence of the user’s palm corresponds to a trigger event);
acquiring one or more images of the person's palm using the optical palmprint sensor (See FIG. 1: P104) (See paragraph [0064], lines 8-10); and
in response to determining that the trigger event has occurred (See FIG. 1: Yes at P105; See paragraph [0064], lines 8-13):
	comparing the one or more images of the person's palm to the palmprint ID data (FIG. 1: 113) (See paragraph [0067], lines 4-9);
	determining whether there exists a match between the one or more images of the person's palm and the palmprint ID data based on the comparison (FIG. 1: 113) (See paragraph [0067], lines 4-9);

displaying one or more virtual buttons on a display screen of the electronic system;
wherein the trigger event comprises touching at least one virtual button of the one or more virtual buttons by a thumb of a person;
	in response to determining that the match does not exist, denying access to the electronic system; and
	in response to determining that the match exists, granting access to the electronic system based at least on the match.
However, in the same field of endeavor, biometric authentication (Hama, paragraph [0003]), Hama teaches:
displaying one or more virtual buttons (411, 421) on a display screen (3) of an electronic system (10) (See FIG. 2);
wherein a trigger event comprises touching at least one virtual button of the one or more virtual buttons by a thumb of a person (See FIG. 2, showing a person touching 421 with their thumb; See paragraph [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Yang) by displaying one or more virtual buttons on a display screen of the electronic system; wherein the trigger event comprises touching at least one virtual button of the one or more virtual buttons by a thumb of a person (as taught by Hama). Doing so would ensure that the authentication process is only performed when the palm is placed at an appropriate position to be imaged, and to guide the user so a larger region of their palm is imaged (See Hama, paragraph [0035]).
Yang in view of Hama does not explicitly teach:
	in response to determining that the match does not exist, denying access to the electronic system; and
	in response to determining that the match exists, granting access to the electronic system based at least on the match.
However, in the same field of endeavor, sensing of fingerprints (He, paragraph [0004]), He teaches:
determining whether a trigger event has occurred (See paragraph [0045], lines 14-28; See paragraph [0066], lines 1-9);
(See paragraph [0079], lines 20-25):
	determining whether there exists a match between one or more images of a person's palm and palmprint ID data (See paragraph [0044], lines 28-32); and
	in response to determining that the match does not exist, denying access to an electronic system; and in response to determining that the match exists, granting access to the electronic system based at least on the match (See paragraph [0052], disclosing how fingerprint data is used to deny or grant access to an electronic system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Yang in view of Hama) by, in response to determining that the match does not exist, denying access to the electronic system; and in response to determining that the match exists, granting access to the electronic system based at least on the match (as taught by He). Adopting the denial and access based on the match would provide secure access to the electronic system based on the matching of biometric data (See He, paragraph [0052]).

Regarding Claim 2, Yang in view of Hama, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The method of claim 1, further comprising:
determining whether at least a portion of the person's palm is within a field of view (FOV) of the optical palmprint sensor (See FIG. 1: P103) (See paragraph [0064], lines 4-7);
wherein the one or more images of the person's palm are acquired (FIG. 1: P104) in response to determining that the portion of the person's palm is within the FOV of the optical palmprint sensor (See FIG. 1: the process proceeds to P104 in response to determining that the portion of the person's palm is within the FOV of the optical palmprint sensor (Yes at P103)) (See paragraph [0064], lines 8-18).

Regarding Claim 5, Yang in view of Hama, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The method of claim 2, wherein determining whether the portion of the person's palm is within the FOV of the optical palmprint sensor and acquiring the one or more images of the person's palm are performed continuously (See FIG. 1: P103 and P104 are performed regardless of what is decided in P105).

Regarding Claim 15, Yang teaches:
A security check system for secure access to an electronic system (See FIG. 2), the security check system comprising:
one or more optical palmprint sensors (FIG. 2: camera 202) integrated with the electronic system and configured to acquire one or more images of a palm (See paragraph [0064], lines 1-5) of an authorized user during a registration process (See paragraph [0067], lines 1-4) (See FIG. 1: P119);
a computer processor (FIG. 2: 204) coupled to the one or more optical palmprint sensors and configured to (See paragraph [0072]) generate palmprint ID data of the authorized user using the one or more images of the palm of the authorized user (See paragraph [0067]: palmprint template 114 is generated) ; and
a computer memory configured to store the palmprint ID data (See FIG. 2: 205) (See paragraph [0070], lines 9-10);
wherein the one or more optical palmprint sensors are further configured to:
	detect that a palm of a person is within a field of view (FOV) of at least one of the one or more optical palmprint sensors (See FIG. 1: P103) (See paragraph [0064], lines 4-7); and
	acquire one or more images of the palm of the person (FIG. 1: P104) in response to detecting that the palm of the person is within the FOV (See FIG. 1: the process proceeds to P104 in response to determining that the portion of the person's palm is within the FOV of the optical palmprint sensor (Yes at P103)) (See paragraph [0064], lines 8-18); and
wherein the computer processor is further configured to:
	detect a trigger event detect a trigger event (See FIG. 1: P105; See paragraph [0064], lines 8-13; Therefore, the presence of the user’s palm corresponds to a trigger event); and
	in response to detecting the trigger event (See FIG. 1: Yes at P105; See paragraph [0064], lines 8-13):
		compare the one or more images of the palm of the person to the palmprint ID data stored in the computer memory (FIG. 1: 113) (See paragraph [0067], lines 4-9);
(FIG. 1: 113) (See paragraph [0067], lines 4-9).
Yang does not explicitly teach:
wherein one or more virtual buttons are displayed on a display screen of the electronic system, and the trigger event comprises touching at least one virtual button of the one or more virtual buttons by a thumb of a person; and	
	in response to determining that the match does not exist, denying access to the electronic system; and
	in response to determining that the match exists, granting access to the electronic system based at least on the match.
However, in the same field of endeavor, biometric authentication (Hama, paragraph [0003]), Hama teaches:
one or more virtual buttons (411, 421) are displayed on a display screen (3) of an electronic system (10) (See FIG. 2), and a trigger event comprises touching at least one virtual button of the one or more virtual buttons by a thumb of a person (See FIG. 2, showing a person touching 421 with their thumb; See paragraph [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang) so one or more virtual buttons are displayed on a display screen of the electronic system, and the trigger event comprises touching at least one virtual button of the one or more virtual buttons by a thumb of a person (as taught by Hama). Doing so would ensure that the authentication process is only performed when the palm is placed at an appropriate position to be imaged, and to guide the user so a larger region of their palm is imaged (See Hama, paragraph [0035]).
Yang in view of Hama does not explicitly teach:
in response to determining that the match does not exist, denying access to the electronic system; and
	in response to determining that the match exists, granting access to the electronic system based at least on the match.
However, in the same field of endeavor, sensing of fingerprints (He, paragraph [0004]), He teaches:
(See paragraph [0045], lines 14-28; See paragraph [0066], lines 1-9);
in response to detecting the trigger event: (See paragraph [0079], lines 20-25):
	determine whether there exists a match between one or more images of a person's palm and palmprint ID data (See paragraph [0044], lines 28-32);
	in response to determining that the match does not exist, deny a person access to an electronic system; and in response to determining that the match exists, grant the person access to the electronic system based at least on the match (See paragraph [0052], disclosing how fingerprint data is used to deny or grant access to an electronic system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the security check system (as taught by Yang in view of Hama) by, in response to determining that the match does not exist, denying access to the electronic system; and in response to determining that the match exists, granting access to the electronic system based at least on the match (as taught by He). Adopting the denial and access based on the match would provide secure access to the electronic system based on the matching of biometric data (See He, paragraph [0052]).

Regarding Claim 23, Yang in view of Hama, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
The security check system of claim 15, wherein the one or more optical palmprint sensors are configured to detect that the palm of the person is within the FOV and acquire the one or more images of the palm of the person continuously independent of whether the trigger event has been detected (See FIG. 1: P103 and P104 are performed regardless of what is decided in P105).

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are moot on the grounds of new rejections.

	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692